435 F.2d 1298
UNITED STATES of America, Plaintiff and Appellee,v.William R. ROWE, Appellant.
No. 26011.
United States Court of Appeals,Ninth Circuit.
Nov. 18, 1970.

F. Steele Langford (argued), Asst. U. S. Atty., James L. Browning, Jr., U. S. Atty., Jerrold M. Ladar, Asst. U. S. Atty., San Francisco, Cal., for plaintiff and appellee.
Before CHAMBERS, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant Rowe has been convicted of a customs fraud.


2
It was within the sound discretion of the trial court to limit Rowe's testimony on collateral transactions of the accountant Zahnley.


3
The most serious point was on the denial of a peremptory challenge on a juror by the trial court right in front of the jury.  This was probably no boon to defendant.  The incident occurred because experienced counsel was not familiar with the practice in the particular division of the court.


4
The procedure and action of the court offended no statute or rule of the court.  We hold that counsel here was responsible for knowing the procedure in the court.  The appellant relies on Avila v. United States, 9 Cir., 76 F.2d 39.  On its facts, Avila is distinguishable.  There the defendant did not get the benefit of the court's own rule, and he had a right to it.


5
We find no merit to the contention about authentication of documents, the failure to suppress certain documents, or in the challenges made to the instructions.


6
Judgment affirmed.